             Case 1:17-cv-00916-CRC Document 47 Filed 01/24/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                          )
                                               )
                 Plaintiff,                    )
                                               )
        v.                                     )       Case Nos. 17-cv-916 & 19-cv-572 (CRC)
                                               )
U.S. DEPARTMENT OF JUSTICE,                    )
                                               )
                 Defendant.                    )
                                               )

                                    JOINT STATUS REPORT

        Pursuant to this Court’s order of December 24, 2019, the parties respectfully inform the

Court that Judicial Watch intends to challenge the adequacy of the search and the propriety of

certain withholdings in this Freedom of Information Act case. The parties are still engaged in

ongoing discussions about a summary judgment briefing schedule, which have been delayed as

a) Judicial Watch decided whether to press any challenges in this case, and b) the Federal Bureau

of Investigation considers whether its position in this case is affected by the Office of the

Inspector General of the United States Department of Justice’s publication of a report entitled

“Review of Four FISA Applications and Other Aspects of the FBI’s Crossfire Hurricane

Investigation” (“IG Report”), which is available at https://www.justice.gov/storage/120919-

examination.pdf.

        The parties request leave to file a further joint status report no later than February 7,

2020.
         Case 1:17-cv-00916-CRC Document 47 Filed 01/24/20 Page 2 of 2



       Respectfully submitted,

/s/ James F. Peterson                      ETHAN P. DAVIS
James F. Peterson                          Principal Deputy Assistant Attorney General
JUDICIAL WATCH, INC.
DC Bar No. 450171                          MARCIA BERMAN
425 Third St, SW, Suite 800                Assistant Director
Washington, DC. 20024                      Federal Programs Branch
T: 202-646-5172
F: 202-646-5199                            /s/ James Bickford
                                           JAMES BICKFORD
Counsel for Plaintiff                      Trial Attorney (N.Y. Bar No. 5163498)
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street NW
                                           Washington, DC 20530
                                           James.Bickford@usdoj.gov
                                           Telephone: (202) 305-7632
                                           Facsimile: (202) 616-8470

                                           Counsel for Defendant
Date: January 24, 2020




                                     -2-
